EXHIBIT 10.1




T-Mobile US, Inc.
12920 SE 38th Street
Bellevue, WA 98006-1350




February 19, 2018
Dave Carey


Re:    Eligibility for Certain Payments and Benefits


Dear Dave:


This letter (the “Letter”) outlines certain payments and benefits that you will
be eligible for if you voluntary resign from T-Mobile US, Inc. (the “Company”)
on or after September 3, 2018 (the “Separation”).


1.STI Award. Notwithstanding anything in the T-Mobile US, Inc. 2013 Omnibus
Incentive Plan, as amended from time to time, and any successor plan thereto
(the “Omnibus Plan”) or in your short-term (annual) incentive award (“STI
Award”) agreement between you and the Company for the year in which your
Separation occurs (the “STI Award Agreement”), upon your Separation, you will
receive a pro-rata payment of your STI Award calculated based on the actual
level of attainment of the applicable Performance Measures (as defined in the
STI Award Agreement) during the portion of the year ending on the last day of
the calendar quarter ending immediately prior to your Separation (i.e.,
determined as if the applicable performance period had ended as of the date of
the last quarterly accounting accrual to occur prior to your Separation), as
determined by the Company (or, if your Separation occurs during the first
calendar quarter of the year, based on target performance), and pro-rated based
on the number of days you were employed by the Company during the calendar year
in which your Separation occurs (the “Pro-Rata STI Award”). The Pro-Rata STI
Award will be paid to you within sixty (60) days following your Separation.


2.RSUs and PRSUs. Notwithstanding anything in the Omnibus Plan or in any award
agreement between you and the Company evidencing the grant of an award of
time-based restricted stock units (“RSUs”) or performance-based restricted stock
units (“PRSUs”) (as applicable) (each, a “LTI Award Agreement”) (including any
continued employment or continued service requirements set forth therein that
would, absent this Letter, apply to the vesting and payment of your
then-outstanding RSUs or PRSUs, as applicable), upon your Separation, your
then-outstanding RSUs and PRSUs (excluding the one-time special award of PRSUs
granted to you on February 15, 2018 (the “2018 Special Award”)) will be subject
to the following provisions:


a.    RSUs. Upon your Separation, your then-outstanding and unvested RSUs will
remain outstanding and will continue to vest and be paid to you in accordance
with the terms of the applicable LTI Award Agreement.


b.    PRSUs. Upon your Separation, your then-outstanding and unvested PRSUs will
remain outstanding and will continue to be eligible to vest and be paid to you
in accordance with the terms of the applicable LTI Award Agreement; provided,
however, that the number of PRSUs that vest and become payable to you, and the
Adjustment Percentage (as defined in the applicable LTI Award Agreement), shall
be determined based on the lesser of (i) the actual level of attainment of the
applicable Performance Measures (as defined in the applicable LTI Award
Agreement) during the applicable Performance Period (as defined in the
applicable LTI Award Agreement), as determined by the Company following the
conclusion of the Performance Period, or (ii) the actual level of attainment of
the applicable Performance Measures during the portion of the applicable
Performance Period ending on the date of your Separation (i.e., determined as if
the Performance Period had ended on the date of your Separation), as determined
by the Company.









--------------------------------------------------------------------------------






c.    Death; Disability. Notwithstanding Sections 2(a) and (b) above, in the
event of your death or Disability (as defined in the Omnibus Plan) following
your Separation but prior to the last date on which any RSUs and/or PRSUs become
vested in accordance with Sections 2(a) and (b) above, your then-outstanding and
unvested RSUs and PRSUs will vest in full on the date of your death or
Disability and be paid to you within sixty (60) days following the date of such
death or Disability (and, with respect to your PRSUs, the applicable Adjustment
Percentage shall be determined in accordance with Section 2(b) above).


3.COBRA Benefits. During the period commencing on the date of your Separation
and ending on the earlier of the end of the last day of the eighteenth (18th)
calendar month following the date of your Separation or, if earlier, the date on
which you become eligible for coverage under a subsequent employer’s group
medical and dental plans (in either case, the “COBRA Period”), subject to your
valid election to continue healthcare coverage under Section 4980B of the
Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
thereunder, the Company will continue to provide to you and your dependents, at
the Company’s sole expense, coverage under its group medical and dental plans at
the same levels in effect on the date of your Separation; provided, however,
that if (a) any plan pursuant to which such benefits are provided is not, or
ceases prior to the expiration of the continuation coverage period to be, exempt
from the application of Section 409A of the Code under Treasury Regulation
Section 1.409A-1(a)(5), (b) the Company is otherwise unable to continue to cover
you or your dependents under its group health plans, or (c) the Company cannot
provide the benefit without violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), then, in any such
case, an amount equal to the dollar value of the balance of the Company’s
subsidy shall thereafter be paid to you in substantially equal,
then-currently-taxable monthly instalments over the COBRA Period (or remaining
portion thereof) (collectively, the “COBRA Benefits”).


4.Continued Mobile Service Discounts. Following the date of your Separation, you
shall continue to be eligible for the Company’s employee mobile service discount
program, in accordance with the terms of such program as in effect from time to
time during such period (the “Continued Mobile Discounts”).


5.Release Requirement. Notwithstanding anything herein or in any applicable STI
Award Agreement and any LTI Award Agreement (collectively, the “Award
Agreements”) to the contrary, you will not be eligible to receive any of the
payments and benefits described in Sections 1 through 4 above unless you execute
and do not revoke a release of claims in a form prescribed by the Company that
becomes effective and irrevocable no later than sixty (60) days following the
date of your Separation.


6.Exclusions; Amendment; No Other Modifications. Notwithstanding anything herein
to the contrary, this Letter (including Section 2 hereof) will not apply to the
2018 Special Award. Your Award Agreements will be deemed amended to the extent
necessary to reflect this Letter. Except as otherwise expressly set forth in
this Letter, the terms and conditions set forth in the Omnibus Plan and the
Award Agreements will continue to apply to your STI Awards, RSUs and PRSUs
following the date of this Letter.




7.Restrictive Covenant Agreement. Notwithstanding anything herein or in the
Restrictive Covenant and Confidentiality Agreement between you and T-Mobile USA,
Inc., dated as of March 5, 2013, the duration of the post-termination
“Restricted Period” (as defined in Section 4 of the Restrictive Covenant and
Confidentiality Agreement) is hereby increased such that it shall extend through
the later of one (1) year following your Separation or the last date on which
any RSUs and/or PRSUs are paid to you in accordance with the terms of this
Letter.











--------------------------------------------------------------------------------




8.No Right to Continued Employment. Nothing contained in this Letter shall
confer upon you any right to continue in the employ or service of the Company or
affect the right of the Company to terminate your employment or service at any
time.


9.No Tax Advice. The Company is not making any warranties or representations to
you with respect to the income tax consequences associated with this Letter, the
treatment of your STI Award, RSUs and/or PRSUs contemplated hereunder, the COBRA
Benefits or the Continued Mobile Discounts and you are in no manner relying on
the Company, its affiliates or any of their respective representatives for an
assessment of such tax consequences. You are hereby advised to consult with your
own tax advisor with respect to any tax consequences associated with this
Letter.


10.Governing Law. This Letter shall be governed by and construed in accordance
with the laws of the State of Delaware without giving effect to the principles
of conflicts of laws, and applicable federal law.


11.Section 409A. Notwithstanding anything to the contrary in the Omnibus Plan,
any LTI Award Agreement or this Letter, if the Company determines that paying
any amounts to you in respect of your RSUs and/or PRSUs at the time(s) indicated
in any Award Agreement or this Letter (as applicable) would be a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, then no such payment
shall be paid to you prior to the expiration of the six (6)-month period
following your “separation from service” with the Company (within the meaning of
Section 409A of the Code) if you are a “specified employee” (within the meaning
of Section 409A of the Code) on the date of your separation from service. If the
payment of any such amount is delayed as a result of the previous sentence, then
on the first business day following the end of such six (6)-month period (or
such earlier date upon which such amount can be paid under Section 409A without
resulting in a prohibited distribution, including as a result of your death),
the Company shall pay you a lump-sum amount equal to the cumulative amounts that
would have otherwise been payable to you during such six (6)-month period
(without interest).


12.Miscellaneous. This Letter, together with the Omnibus Plan and the Award
Agreements, sets forth the final and entire agreement of the parties with
respect to the subject matter hereof and supersedes all prior agreements,
promises, covenants, arrangements, communications, representations or
warranties, whether oral or written, by the Company and you, or any
representative of the Company or you, with respect to the subject matter hereof.
This Letter may be amended at any time by the Company, provided that no
amendment may, without your consent, materially impair your rights under any
Award Agreement. This Letter may be executed in one or more counterparts, each
of which will be deemed to be an original but all of which together will
constitute one and the same instrument.


Please indicate your acknowledgment of, and agreement to, the terms and
conditions set forth in this Letter by signing in the space below and returning
a signed copy of this Letter to John Legere, CEO and President. Please retain
one fully-executed original for your files.


















                









--------------------------------------------------------------------------------




Sincerely,


T-Mobile US, Inc.


By:_/s/ Elizabeth McAuliffe
Elizabeth McAuliffe
EVP, Human Resources


                    


Acknowledged, Agreed and Accepted:


/s/ Dave R. Carey_______________________
Dave R. Carey


Date: February 19, 2018
    









